[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           MARCH 20, 2006
                             No. 04-16434                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 02-00002-CV-5-LAC-EMT

SPENCER L. SPEIGHTS,



                                                  Petitioner-Appellant,

                                  versus

JAMES CROSBY,
CHARLES CRIST,


                                                  Respondents-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                             (March 20, 2006)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Appellant Spencer L. Speights (“Speights”), a Florida prisoner serving an

enhanced life sentence for robbery with a firearm, appeals pro se the district

court’s denial of his motion for entry of judgment as to a motion for summary

judgment he had filed as part of his petition for writ of habeas corpus brought

under 28 U.S.C. § 2254. Because the record demonstrates that the district court

entered final judgment as to Speights’s habeas petition, we conclude that the

district court properly denied Speights’s motion for entry of judgment as

unnecessary since the claims as addressed were rendered moot by the earlier final

judgment on the habeas petition. Accordingly, we affirm the district court’s order

denying Speights’s pro se motion for entry of judgment as to a motion for

summary judgment that he had filed as part of his petition for writ of habeas corpus

brought under 28 U.S.C. § 2254.

      AFFIRMED.




                                          2